Judgment unanimously affirmed. Memorandum: Defendant has not demonstrated that he was deprived of a fair trial by less than meaningful representation. "[A] simple disagreement with strategies, tactics or the scope of possible cross-examination, weighed long after the trial, does not suffice” to satisfy defendant’s burden of establishing ineffective assistance of counsel (People v Flores, 84 NY2d 184, 187; see, People v Benn, 68 NY2d 941, 942). (Appeal from Judgment of Jefferson County Court, Clary, J.—Rape, 1st Degree.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.